PER CURIAM:
Each of the claimants hereinabove is a magistrate who has petitioned the Court for the payment of wages not paid in accordance with the results of the 1980 decennial census. Based on our opinion in Graham, et al. v. Office of the Supreme Court of Appeals, 14 Ct.Cl. _ (1983), the Court makes awards for wages which were not paid to the claimants during the 1981-82 fiscal year.
Award of $4,500.00 to Arthur U. Browning.
Award of $4,500.00 to Harold E. Darlington.
Award of $4,500.00 to E. W. Day.
Award of $4,500.00 to C. P. Dingier.
Award of $4,500.00 to Ruth A. Donaldson.
Award of $4,500.00 to Peter H. Dougherty.
Award of $4,500.00 to Glen Greene.
Award of $4,500.00 to Garry Osburn.
Award of $3,375.00 to Sharrell Stickler.
Award of $3,375.00 to Eugene C. Suder.
Award of $3,375.00 to D. M. VandeLinde.
Award of $3,375.00 to Lester Warner.
Award of $4,500.00 to Wetzel K. Workman.
Award of $4,500.00 to Nat Marino.
Award of $4,500.00 to Norma Tarr.